DETAILED ACTION
Claims 17, 21-29, 33 and 34 are pending. Claims 17, 21, 23, 26, 28, and 29 are amended. Claims 18-20 and 30-32 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 16, 2022.  As directed by the amendment: claims 17, 21, 23, 26, 28, and 29 have been amended, claims 18-20 and 30-32 have been cancelled, and 33 and 34 have been added.  Thus, claims 17, 21-29, 33 and 34 are presently pending in this application.
Applicant’s amendment to the specification has overcome the specification objections.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome most of the 35 USC §102(a)(1) and §103 rejections, however some remain as detailed below.
Response to Arguments
Applicant’s arguments regarding claims 21, 24, 26, and 29 are persuasive.  The rejection of these claims has been withdrawn.
Applicant's arguments regarding claim 17 have been fully considered but they are not persuasive. Applicant argues that the sensor does not receive a second form of reflected radiation.  The examiner respectfully disagrees.  As shown in Fig. 2 of Xu, the light reflects back to the sensor 22.  The light may change color for multiple reasons including whether the detected rotational movement of the yarn 13 corresponds to a predefined specification or not.  That is, if the light is received back at the incorrect time, the light will change to the color red, but will still be transmitted to the sensor.  The claim makes no mention as to what happens after the light is received or if the sensor is required to send this to a controller for interpretation.  Rather, the sensor merely “receives” the reflected radiation.  The sensor of Xu thus performs this method step.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment where both an optical sensor and an optical signaling device are each separately configurable for primary and secondary operating modes of claim 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24 recites “the the” in line 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34 recites each of the workstations comprising “one or both of” an “optical sensor” and “an optical signaling device”.  Thus, claim 34 claims an embodiment where both an optical sensor and an optical signaling device are each separately configurable for primary and secondary operating modes.  No such embodiment is described.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (WO 2014012189).
Regarding claim 34,  Xu describes a textile machine (plurality of devices 1, see Fig. 1) comprising: a row of workstations (spinning unit 10); each of the workstations comprising one or both of: 
(1) an optical sensor configurable between a primary operating mode to transmit and receive a first form of reflected radiation that senses a state of a physical quantity related to ongoing production of a textile product at a workstation of the textile machine, and a secondary operating mode to receive a second form of reflected radiation that provides information regarding service operations at the workstation due to a change in an operating state of the textile machine or the workstation; and 
(2) an optical signaling device (sensor 20) configurable between a primary operating mode to transmit radiation (transmits green for detection normal working condition, page 9, ll. 1-4) indicating the operating state of the textile machine (indicates there is no problem) or the workstation, and a secondary operating mode (red light) to receive radiation (fully capable of receiving radiation, see Fig. 2 indicating radiation extending to sensor 22) indicating intervention activity (indicates an error, which would require intervention) at the textile machine or the workstation due to a change in the operating state.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2014012189) in view of Ganong et al. (US 3648027).
Regarding claim 17, Xu describes a method of controlling an optical sensor device (sensor 20) configured on a textile machine (plurality of device 1, see Fig. 1), the optical sensor (20) configurable between a primary operating mode (transmits green for detection normal working condition, page 9, ll. 1-4) that transmits and receives a first form of reflected radiation that senses a state of a physical quantity related to ongoing production of a textile product (senses the rotational frequency of the yarn, p. 8, ll. 3-8) at a workstation of the textile machine and a secondary operating mode (red light) that receives a second form of reflected radiation (red light) that provides information regarding service operations at the work station from a change in an operating state of the textile machine (red light, warning signal, p. 9, ll. 1-4) the method comprising: targeted switching of the optical sensor to the secondary operating mode when the service operations are required (changes color to red when there is a warning) and detection of the physical quantity at the workstation is not required.
The method of Xu does not explicitly describe subsequent targeted switching of the optical signaling device back to the primary operating mode when the operating state changes again.
Xu does describe that if there is an error that a red light is emitted, but does not state that after the error is fixed that the red light is returned to the green light.
In related art Ganong describes that upon correction of a fault, the user resets the system so that a light indicating an issue is no longer activated (col. 2, ll. 72-75, Ganong)
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Xu to include a reset of the light upon resolution of the issue (and thus back to its primary mode) as taught in Ganong because without such a resetting the system would only be able to alert to the first issue and would be worthless thereafter.  That is, without the ability to reset the system, the system would forever indicate that there was an issue (for example, by emitting a red light) even when there was no issue with the system.
Regarding claim 33, Xu describes a method of controlling an optical signaling device (sensor 20) configured on a textile machine (ring spinning unit 10), the optical signaling device (sensor 20) configurable between a primary operating mode having a first function to transmit radiation (transmits green for detection normal working condition, page 9, ll. 1-4) indicating an operating state of the textile machine or one or more workstations of the textile machine (indicates there is no problem), and a secondary operating mode (red light) having a second function to receive radiation (fully capable of receiving radiation, see Fig. 2 indicating radiation extending to sensor 22) indicating intervention activity at the textile machine or one or more of the workstations (red light, warning signal, p. 9, ll. 1-4), the method comprising: targeted switching of the optical signaling device to the secondary operating mode when the operating state changes (changes when there is a warning) such that the intervention activity is required at the textile machine or one or more of the workstations (indicates an error, which would require intervention).
The method of Xu does not explicitly describe subsequent targeted switching of the optical signaling device back to the primary operating mode when the operating state changes again.
Xu does describe that if there is an error that a red light is emitted, but does not state that after the error is fixed that the red light is returned to the green light.
In related art Ganong describes that upon correction of a fault, the user resets the system so that a light indicating an issue is no longer activated (col. 2, ll. 72-75, Ganong)
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Xu to include a reset of the light upon resolution of the issue (and thus back to its primary mode) as taught in Ganong because without such a resetting the system would only be able to alert to the first issue and would be worthless thereafter.  That is, without the ability to reset the system, the system would forever indicate that there was an issue (for example, by emitting a red light) even when there was no issue with the system.  
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2014012189) in view of Ganong et al. (US 3648027) and Janousek (US 4319235).
Regarding claim 28, the method of Xu as modified includes wherein after performance of the service operation an operator (col. 2, ll. 72-75, Ganong) or service robot interacts with the device in a manner that is detected by a control and evaluation device as confirmation of performance of the service operation (indicates that the issue is resolved, Ganong).
Xu does not explicitly describe wherein the textile machine is a rotor or air jet spinning machine and the optical sensor is switched to the secondary operating mode at workstations having a service operation being performed thereon, 
Xu discusses utilizing the sensor on ring spinning device, but does not disclose using the sensor on additional devices such a rotor spinning unit.
In related art, Janousek describes a system including rotor spinning units (col. 1, ll. 23-25) with a sensor that indicates the presence of yarn utilizing photoelectric cells (col. 2, ll. 31-36), but when the yarn presence is interrupted a signal is produced such as a light, sound or combination (col. 2, ll. 36-43) to gain the operators attention that the unit is out of service.  Janousek is silent as to where the light is emitted from.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Xu to include the sensor on different types of components, such as Janousek, so that the other devices could reduce the requirement to have multiple different light sources.  That is, Janousek could utilize the light source 10 as the signal light as well as the light for monitoring the presence of the yarn, in the same manner as in Xu.
Allowable Subject Matter
Claims 21-23, 26, 27 and 29 are allowed. 
Claim 24 is objected to but would be allowable upon correction of the claim.  Claim 25 is objected to a being dependent on claim 24, but would be allowable upon the correction of claim 24. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732